Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 2-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims are considered to be allowable over the prior art of record in that such art does not disclose, teach or suggest the overall aspects of the limitations of independent claims 1 and 13 and additionally employing a mold which is generally cylindrical, with two regions of different cross sectional area joined by a taper region (claims 2 and 14 and their dependents) nor the overall aspects of independent claims 1 and 13 and additionally employing a mold which only partially constrains the billet/canes so that the constrained portion is shaped by the mold while the unconstrained portion expands beyond the mold to form a flared portion (claims 6 and 17 and their dependents).  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al 3,626,040 (see Figs. 1 and 3; col. 1, line 60 through col. 2, line 47) in view of Cho et al 2004/0223708 (see paragraphs 0005, 0006 and 0008) and further in view of Kulkarni (see col. 4, lines 14-47 and col. 5, lines 13-16).
l discloses the basic claimed method of making a waveguiding component comprising the steps of placing a plurality of aligned fiber optic canes into a mold, the mold being configured to constrain transverse expansion of the canes according to a desired shape of the component and heating the canes in the mold to fuse the canes, anneal the fused canes and form the fused canes into the waveguiding component with the desired shape.  See in particular Fig. 3 and col. 2, lines 11-28.  The primary reference essentially lacks (1) a showing of performing the same operation on a billet; (2) a clear teaching that the canes and the billet are made of a polymer; and (3) that the polymer would have a residual stress that would be relaxed due to the heating along with a corresponding transverse expansion.  Cho et al discloses that polymeric waveguides and optical fibers are known in the art and that the formation of these polymer components—and indeed any other article made of polymer—is accompanied by molecular orientation or residual stress—see paragraphs 0005 and 0006.  Cho also teaches that it is known in the art to conduct an annealing to remove the undesired residual stress in the polymer articles.  See paragraphs 0006 and 0008.  Based on the teachings of Cho et al, it is submitted that aspects (1), (2) and (3) that are missing in Nagao et al would have been obvious in the combination as applied.  Clearly, it is known to form polymer waveguides in billet form as well as polymer optical fibers and either would have been an obvious material selection to form the waveguiding structure of Nagao et al.  It is further submitted that the formation of the starting material—be it billet or optical fiber—would inherently be accompanied with residual stress in the material since the material is polymeric and, according to Cho et al, this “is frequently experienced”—see paragraph 0006, lines 2-3.  If the occurrence of residual stress is not 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742